Citation Nr: 1116578	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-48 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of expenses for unauthorized non-VA outpatient treatment rendered from August 21, 2008 through December 31, 2008, to include a claim that treatment was authorized.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1971 through December 1973.  

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from decisions of the Department of Veterans Affairs Medical Center (VAMC) in Seattle, Washington, which denied the Veteran's claim for payment or reimbursement of expenses incurred in connection with outpatient medical and surgical treatment rendered from August 21, 2008, through December 31, 2008, at the University of Washington Medical Center (UWMC).  

The Veteran's request at his BVA hearing for clarification of whether any charge for treatment rendered on August 19, 2008 by UWMD remains pending is REFERRED to the Medical Center for any necessary action.  


REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, the Veteran contends that VA should pay for at least some of the medical rendered to the Veteran by UWMC from August 21, 2008 through December 31, 2008 because VA authorized at least some of that care.  The Veteran contends in particular that surgical treatment rendered on August 22, 2008, was authorized by the "fee-basis service" located in Lakewood, Washington.  The issue of actual authorization of the treatment for which the Veteran seeks reimbursement or payment has not been addressed.  The Board notes that the care rendered on August 22, 2008, accounts for vast majority (about $9,000.00) of the unpaid medical bills at issue.  Thus, the Veteran's contention that care rendered on that date was pre-authorized is significant, and Remand for development of the issue of authorization is required.  

The record reflects that the Veteran lacerated two fingers on his right hand with a table saw on August 19, 2008, and was treated in the emergency care department at UWMC on that date.  It appears from the record, and the fact that no care rendered prior to August 21, 2008 is addressed in the Statement of the Case, that bills for the Veteran's treatment on August 19, 2008 were paid by VA.  However, there is one bill, for $37.00, which is included in the group of bills shown by the record as submitted for payment and disapproved.  

The Veteran testified that he sought authorization for payment of the emergency treatment on August 19, 2008, and it appears that such authorization must have been given, since no payment or reimbursement for that date is addressed in the September 2009 Statement of the Case.  However, one bill for August 19, 2008, for $37.00, is included in the copies of unpaid bills.  Evidence of at least one other bills for care rendered on August 19, 2008, in an amount exceeding $400.00, appears to be evidenced by the record, but it is not clear that this bill remains unpaid.  The status of all bills for care on August 19, 2008 should be clarified.  If any bill for that date remains unpaid, then this issue should be appropriately adjudicated.  

Development of the evidence as to the total bill for the Veteran's emergency department charges for his August 19, 2008, care, and whether those bills have been paid, may be relevant to the Veteran's contention that authorization obtained on August 19, 2008 or shortly thereafter for that care may be relevant to the Veteran's contention that the authorization for care on that date included authorization for the care on August 22, 2008.  The agency of original jurisdiction (AOJ), in this case, the VA Medical Center, should review the evidence to determine whether complete records about reimbursement or payment of charges related to the August 19, 2008, emergency department visit which may be relevant to evidence about the surgical treatment rendered on August 22, 2008 in follow-up to the August 19, 2008, emergency department evaluation have been obtained.    

The Board notes the Veteran's contention that he was told that there was a contract between VA and the University of Washington Medical Center for the specialized services he required.  Further development related to the allegation that the treatment at issue was authorized is required.  

Additionally, the Board notes that there is no notation or testimony by the Veteran that he sought information from the University of Washington Medical Center regarding whether the University notified VA of the proposed treatment or sought authorization for the proposed surgical treatment.  The Veteran should be assisted to seek the University's records as to whether it notified VA of the proposed treatment or timely sought authorization for payment of that treatment.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the VAMC via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Obtain records of the billing to VA by UWMC for treatment or emergency services rendered to the Veteran on August 19, 2008.  Obtain complete VA records and UWMC records which establish whether VA paid for some or all of the treatment rendered on August 19, 2008.  Once the VAMC determines whether any charges for the Veteran's care, transportation, or treatment for August 19, 2008, were paid or reimbursed, the VAMC should take steps to obtain all VA records underlying the determinations to pay or not to pay some or all charges.  The VA records which reflect how a determination to pay any paid bill for August 19, 2008 should be obtained.  

2.  The VAMC should obtain records from the "fee-basis service" office in Lakewood, Washington, or obtain records from the appropriate VA department or office pertaining to the Veteran's allegation that he contacted the "fee-basis" service about his August 19, 2008 emergency care.  The VAMC should request records pertaining to the Veteran's emergency department treatment from the appropriate office for any care rendered in August 2008 or care at any time from August 19, 2008 through December 31, 2008.  

3.  The VAMC should obtain records of any contract between the UWMC and VA which would cover treatment rendered to Veterans during the period which would include August 19, 2008 through December 31, 2008.  The VAMC should determine whether there was an agreement or contract between UWMC regarding specialized hand surgery or tendon surgery during this period.

4.  With the Veteran's authorization, the VAMC should request UWMC's billing records for the Veteran for the period from August 19, 2008 to December 31, 2008.  UWMC should be specifically requested to provide any records from any department which would show whether UWMC attempted to contact VA to obtain pre-authorization for payment or timely notified VA of the treatment provided and attempted to obtain authorization for payment or reimbursement, or whether UWMC made any notation that such treatment was covered under any contract with VA.  

5.  Develop all evidence identified by the Veteran as relevant to the his allegation that at least some treatment rendered from August 21, 2008 through December 31, 2008 was authorized by VA, and develop any other evidence raised by the record, including evidence as to contractual arrangements with UWMC.  

When the development requested has been completed, the case should again be reviewed by the VAMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


